JOHNSTONE, Justice.
Defendants Alabama Department of Mental Health and Mental Retardation, Kathy Sawyer, Anne Evans, G. Allen Fort-son, Ross Hart, Ronald Reed, and Judith Johnston, and defendants East Alabama Mental Health-Mental Retardation Board, Inc., Paul Walker, and Charlene McDaniel moved the Montgomery County Circuit Court to transfer the action filed by plaintiff Tommie Swindle as guardian for Tone-tia Lewis from the Montgomery County Circuit Court to the Lee County Circuit Court. The trial court denied the motions to transfer, and both sets of defendants petitioned this Court for writs of mandamus directing the trial judge to vacate her order denying the motions to transfer and to enter an order granting the motions to transfer. The cases brought to us by these petitions for writs of mandamus are not materially distinguishable from Ex parte Sawyer, 892 So.2d 898 (Ala.2004), and Ex parte Sawyer, 892 So.2d 919 (Ala.2004). Therefore, on the authority of these two precedents, we grant the petitions and issue the writs as sought in these cases now before us. :
PETITIONS GRANTED; WRITS ISSUED.
HOUSTON, SEE, LYONS, BROWN, HARWOOD, WOODALL, and STUART, JJ., concur.